Exhibit 10.20

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) between ScanSource,
Inc., a South Carolina corporation (“Company”), and R. Scott Benbenek
(“Executive”) (collectively “the Parties”) is effective as of June 6, 2011
(“Effective Date”) as an amendment and restatement of the Amended and Restated
Employment Agreement originally dated as of May 21, 2009, between the Company
and Executive (the “Existing Agreement”), which amends and restates an
Employment Agreement originally dated as of June 20, 2007, between the Company
and the Executive.

BACKGROUND

The Company desires to continue to employ Executive as President of Worldwide
Operations, and Executive is willing to continue to serve in such capacity, and
the parties desire to document the terms and conditions of such employment as
stated in this Agreement.

In consideration of the foregoing and of the mutual commitments below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

1.      Employment. On the Effective Date, Executive will be employed in the
capacity stated above with such commensurate responsibilities as are assigned to
him by the Company’s Board of Directors (the “Board”) or Chief Executive Officer
(the “CEO”). Executive will report directly to the CEO.

2.     Employment Period.

(a)      Unless earlier terminated in accordance with Section 5, Executive’s
employment will be for a term (the “Employment Period”), beginning on the
Effective Date and ending on June 30, 2014, the Employment Period End Date.
Provided, however, that if a Change in Control, as defined in Exhibit C hereto,
occurs during the Employment Period, the ending date of the Employment Period
will be extended so that it expires on the later of the Employment Period End
Date or the first anniversary of the date on which the Change in Control
initially occurred.

(b)      If the Company does not renew the Agreement, or enter into a new
employment agreement with Executive with the same or similar terms as the
Agreement, as of the Employment Period End Date, the Executive may choose one of
the following two options: (i) the Executive will voluntarily resign from
employment with the Company as of the Employment Period End Date and the Company
will pay to Executive, on the 30th day after the Employment Period End Date, an
amount equal to one (1) times the highest combined annual Base Salary and
Variable Compensation earned by Executive from the Company, including any such
amounts earned but deferred, in the last three (3) fiscal years before the
Employment Period End Date, less normal



--------------------------------------------------------------------------------

withholdings; or (ii) the Executive may elect to continue employment with the
Company on an at-will basis and, for a maximum of one year following the
Employment Period End Date, receive the same salary and incentive compensation
opportunity as in effect in the last year of the Agreement.

The Parties agree and acknowledge that: (i) nothing in this Section 2(b) nor any
action the Company may take pursuant to this Section 2(b) will give rise to a
claim by Executive for termination without Cause, termination for Good Reason,
or termination due to the Executive’s Retirement or the normal expiration of the
Executive’s Employment Period or for Severance Benefits or any amounts or
benefits other than those specifically enumerated in this Section 2(b);
(ii) Executive will not be entitled to receive any amounts or benefits under
this Section 2(b) if Executive is otherwise entitled to receive or receives
benefits under Section 6 of this Agreement; and (iii) Executive must execute and
provide to the Company a Release, and the period for revoking same must have
expired, before the 30th day following the Employment Period End Date in order
to receive any amounts or benefits under this Section 2(b). Nothing in this
Section 2(b) will prohibit Executive’s employment from being terminated for
Cause or for any other event enumerated in this Agreement.

3.     Extent of Service. During the Employment Period, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
agrees to devote his business time, attention, skill and efforts exclusively to
the faithful performance of his duties hereunder. Provided, however, that it
shall not be a violation of this Agreement for Executive to (i) devote
reasonable periods of time to charitable and community activities and, with the
approval of the Company, industry or professional activities, and/or (ii) manage
personal business interests and investments, so long as these activities do not
interfere with the performance of Executive’s responsibilities under this
Agreement.

4.     Compensation and Benefits.

(a)     Base Salary. During the Employment Period, the Company will pay to
Executive a base salary at the rate specified on Exhibit A (“Base Salary”), less
normal withholdings, payable in equal monthly or more frequent installments as
are customary under the Company’s payroll practices from time to time. The CEO
will review the Executive’s Base Salary annually and make recommendations to the
Compensation Committee of the Board (the “Committee”), which Committee may
increase (but not decrease) Executive’s Base Salary from year to year. This
annual review of Executive’s Base Salary will consider, among other things,
Executive’s performance and the Company’s performance. If Executive becomes
eligible during the Employment Period to receive benefits under the Company’s
short-term disability policy, the Company will continue to pay Executive’s Base
Salary; provided, however, that Executive’s Base Salary during such period will
be reduced by any amounts Executive receives under the short-term disability
policy.

 

2



--------------------------------------------------------------------------------

(b)     Variable Compensation, Savings and Retirement Plans. During the
Employment Period, Executive will be entitled to participate in all deferred
compensation, savings and retirement plans, practices, policies and programs
applicable to staff officers of the Company (the “Peer Executives”) pursuant to
their terms. The Executive will also be eligible to receive certain variable
compensation (“Variable Compensation”) based on the performance criteria
established periodically by the Committee, as specified on Exhibit A. The
Committee, at its discretion, may award to Executive additional bonuses or other
amounts as it deems necessary or deserving based on Executive’s performance.

(c)     Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents may participate pursuant to their terms in the
welfare benefit plans, practices, policies and programs provided by the Company
which may include, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(the “Welfare Plans”) to the extent applicable to Peer Executives. Contributions
will be required by the Executive. The Company may, in its sole discretion,
modify, change, or eliminate its Welfare Plans.

(d)     Expenses. During the Employment Period, Executive will be entitled to
receive reimbursement for all reasonable expenses incurred by Executive in
accordance with the policies, practices and procedures of the Company, and such
reimbursements will be made no later than the last day of the year immediately
following the year in which Executive incurs the reimbursable expense. The
amount of reimbursable expenses incurred in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year. No right to
reimbursement is subject to liquidation or exchange for other benefits.

(e)     Fringe Benefits. During the Employment Period, Executive will be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company in effect for Peer Executives.

(f)     Vacation. During each fiscal year during the Employment Period,
Executive will be entitled to the number of days of paid vacation specified on
Exhibit A. Executive may take vacation at the times Executive reasonably
requests, subject to the prior approval of the person specified on Exhibit
A. Unused vacation time will not carry over to the next fiscal year and will not
be paid upon termination of employment.

(g)     Clawback. To the extent required by law, including the Dodd-Frank Act,
the Company shall have a clawback policy applicable to Executive.

5.     Termination of Employment.

(a)     Death, Retirement or Disability. Executive’s employment terminates
automatically upon Executive’s death or Retirement during the Employment
Period. For purposes of this Agreement, “Retirement” means normal retirement as
defined in the Company’s retirement plan in effect when Executive retires, or if
there is no retirement

 

3



--------------------------------------------------------------------------------

plan, “Retirement” will mean the Executive’s voluntary termination of employment
after age 55 with ten years of service. If the Company determines that the
Executive has become disabled during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to Executive written
notice of its intention to terminate Executive’s employment. Executive’s
employment with the Company will terminate effective on the 30th day after
receipt of such written notice by Executive (the “Disability Effective Date”),
unless, within the 30 days after such receipt, Executive has returned to
full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” means a mental or physical disability as determined by the Board in
accordance with standards and procedures similar to those under the Company’s
long-term disability plan, if any. If the Company has no long-term disability
plan, “Disability” will mean the inability of Executive, as determined by the
Board, to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental condition which has lasted (or can reasonably be
expected to last) for twelve workweeks in any twelve-month period. At the
request of Executive or his personal representative, the Board’s determination
that the Disability of Executive has occurred will be certified by two
physicians mutually agreed upon by Executive, or his personal representative,
and the Company. If the two physicians are unwilling to certify that the
Executive is disabled, Executive’s termination will be deemed a termination by
the Company without Cause and not a termination because of his Disability.

(b)     Termination by the Company. The Company may terminate Executive’s
employment during the Employment Period with or without Cause. For purposes of
this Agreement, “Cause” means:

(i)     engaging in unethical or illegal conduct or misconduct that includes but
is not limited to violations of the Company’s policies concerning employee
conduct; or

(ii)     the Executive’s breach of any term of this Agreement.

(c)     Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” means:

(i)     without the consent of Executive, the assignment to Executive of any
duties materially inconsistent for Peer Executives, excluding an isolated,
insubstantial, and inadvertent action taken in good faith which is remedied by
the Company promptly after receipt of notice from Executive;

(ii)     a reduction by the Company in Executive’s Base Salary or a material
reduction in Executive’s Variable Compensation opportunity;

 

4



--------------------------------------------------------------------------------

(iii)     the failure by the Company (a) to continue in effect any compensation
plan in which Executive participates as of the Effective Date that is material
to Executive’s total base compensation, unless the Company provides a
substantially equivalent alternative plan, or (b) to continue Executive’s
participation in the alternative plan on a basis that is substantially
equivalent in terms of the value of benefits provided;

(iv)     the Company’s requiring Executive, without his consent, to be based at
any location that increases Executive’s normal work commute by fifty (50) miles
or more as compared to Executive’s normal work commute or otherwise is a
material change in the location at which Executive is based;

(v)     any failure by the Company to comply with and satisfy Section 12(c) of
this Agreement;

(vi)     the material breach of this Agreement by the Company; or

(vii)     the termination of employment by the Executive during the 60-day
period beginning on the six-month anniversary of a Change in Control, if the
Company or a successor entity has not offered the Executive a new employment
agreement after or in contemplation of a Change in Control with the same or
better compensation and terms and conditions of employment as are stated in this
Agreement.

Executive must provide written notice to the Company of Executive’s intent to
terminate employment for Good Reason within 30 days of the initial existence of
the Good Reason. The Company will have an opportunity to cure any claimed event
of Good Reason within 30 days of notice from Executive. The Board’s good faith
determination of cure will be binding. The Company will notify Executive in
writing of the timely cure of any claimed event of Good Reason and how the cure
was made. Any Notice of Termination delivered by Executive based on a claimed
Good Reason which was thereafter cured by the Company will be deemed withdrawn
and ineffective to terminate this Agreement. If the Company fails to cure any
claimed event of Good Reason within 30 days of notice from Executive, Executive
must terminate employment for such claim of Good Reason within 180 days of the
initial existence of the Good Reason, and if Executive fails to do so, such
claimed event of Good Reason will be deemed withdrawn and ineffective to
terminate this Agreement.

(d)     Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive must be communicated by Notice of Termination to the
other Party in accordance with Section 13(f) of this Agreement. For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) states the specific termination provision in this Agreement relied upon,
including whether such termination is for Cause or Good Reason, (ii) if such
termination is for Cause or Good Reason, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provisions so indicated, and (iii) specifies
the termination date. The failure by Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of

 

5



--------------------------------------------------------------------------------

Good Reason or Cause will not waive any right of Executive or the Company, or
preclude Executive or the Company from asserting applicable facts or
circumstances in enforcing rights under this Agreement.

(e)     Date of Termination. The “Date of Termination” means the date specified
in the Notice of Termination or, if Executive’s employment is terminated by
reason of death, Retirement or Disability, the date of death or Retirement or
the Disability Effective Date.

6.     Obligations of the Company upon Termination.

(a)     Termination by Executive for Good Reason; Termination by the Company
Other Than for Cause, Death, Disability, Retirement, or Normal Expiration of
Employment Period. If, during the Employment Period: (i) the Company terminates
Executive’s employment other than for Cause, death, Disability, or Retirement or
the normal expiration of the Employment Period, or (ii) Executive terminates
employment for Good Reason following the Company’s failure to cure such Good
Reason as set forth in Section 5(c) of this Agreement, the Company will pay
Executive the following amounts and provide the following benefits:

(i)     Executive’s Base Salary earned through the Date of Termination to the
extent not already paid (such amount is hereinafter referred to as the “Accrued
Obligations”) will be paid as soon as practicable after the Date of Termination
per the Company’s customary payroll practices;

(ii)     to the extent not previously paid or provided and only if earned as of
the Date of Termination, the Company will timely pay or provide to Executive any
other amounts or benefits which Executive is eligible to receive under any plan,
program, policy, practice, contract or agreement of the Company (the “Other
Benefits”) pursuant to the terms of such Other Benefits; and

(iii)     subject to Section 13(i) of this Agreement and Executive’s execution
of a Release in substantially the form of Exhibit B hereto (the “Release”)
within the time set forth in Section 6(g) of this Agreement, the Company will
pay to Executive the amount in (A) on the 30th day after the Date of
Termination, pay the amount in (B) as set forth below, and provide the benefits
in (C):

(A)     a single year of compensation in an amount equal to one (1) times the
highest combined annual Base Salary and Variable Compensation earned by
Executive from the Company, including any such amounts earned but deferred, in
the last three fiscal years before the Date of Termination, less normal
withholdings, and an additional amount (the “Retention Benefit”) equal to
one-twelfth (1/12) times the highest combined annual Base Salary and Variable
Compensation earned by Executive from the Company, including any such amounts
earned but

 

6



--------------------------------------------------------------------------------

deferred, in the last three fiscal years before the Date of Termination, less
normal withholdings, times the number of full years beyond ten (10) years that
the Executive was consecutively employed by the Company prior to the Date of
Termination, less normal withholdings (collectively the “Severance Benefits”);
provided, however, that the maximum amount that Executive may receive under this
Section 6(a)(iii)(A) is two (2) times the highest combined annual Base Salary
and Variable Compensation earned by Executive from the Company, including any
such amounts earned but deferred, in the last three fiscal years before the Date
of Termination. Notwithstanding the foregoing, if the Date of Termination occurs
within 12 months after or otherwise in contemplation of a Change in Control, as
defined in Exhibit C, Executive will receive Severance Benefits in an amount
equal to two (2) times the highest combined annual Base Salary and Variable
Compensation earned by Executive from the Company, including any such amounts
earned but deferred, in the last three fiscal years before the Date of
Termination, less normal withholdings, but no Retention Benefit. Executive’s
entitlement to receive and retain the amounts set forth in this Section 6 are
conditioned on Executive’s compliance with the Restrictions on Conduct described
in Section 11. With respect to any amounts due Executive under this
Section 6(a)(iii)(A), Executive may elect to receive such amounts in a single
lump sum or in bi-weekly installments pursuant to the Company’s normal payroll
cycle during the term of the 24-month period referenced in Sections 11(c)(i)
through 11(c)(vi);

(B)     a bonus equal to the pro rata portion (based on the number of days
elapsed in the current fiscal year through the Date of Termination) of the
current fiscal year annual variable compensation, if any, that would otherwise
be payable if the Executive had continued employment through the end of the
current fiscal year based on actual performance (the “Pro Rata Bonus”). The Pro
Rata Bonus, if any, less normal withholdings, will be paid within 30 days of the
Committee’s certification that the Executive has met the necessary performance
criteria, which will be no later than the later of March 15 following the end of
the calendar year in which Executive’s right to the bonus vests or the 15th day
of the third month following the end of the Company’s fiscal year in which
Executive’s right to the bonus vests; and

(C)     for up to twenty-four (24) months following the Date of Termination, the
Company will reimburse Executive on a monthly basis for payments made by
Executive which are in excess of the monthly rates paid by active employees, for
medical and dental insurance benefits. Reimbursement may cease sooner than
twenty-four (24) months if Executive becomes eligible to receive similar
benefits under another employer provided or group plan (which may be the plan of
the Executive’s new employer or his spouse’s employer) and, in such event,

 

7



--------------------------------------------------------------------------------

Executive’s right to participate in the Company’s medical and dental insurance
plans ceases. Such cash reimbursements will be made per the Company’s customary
payroll practices (not less frequently than monthly) for up to the twenty-four
(24) months following the Date of Termination. To receive the benefits offered
under this Section 6(a)(iii)(C), Executive may be required to elect COBRA
coverage under the Company’s medical and dental insurance plans.

(b)     Death. If Executive’s employment is terminated because of Executive’s
death during the Employment Period, this Agreement will terminate without
further obligations to Executive’s legal representatives under this Agreement
other than (i) the payment of Accrued Obligations as described in
Section 6(a)(i), (ii) the payment of the Pro Rata Bonus as described in
Section 6(a)(iii)(B), and (iii) the timely payment or provision of Other
Benefits as described in Section 6(a)(ii) of this Agreement. The Accrued
Obligations and the Pro Rata Bonus will be paid to Executive’s estate or
beneficiary, as applicable. Other Benefits as used in this Section 6(b) will
include, without limitation, and Executive’s estate and/or beneficiaries will be
entitled to receive, benefits under such plans, programs, practices and policies
relating to death benefits, if any, as are applicable to Executive on the date
of his death pursuant to the terms of such Other Benefits.

(c)     Disability. If Executive’s employment is terminated because of
Executive’s Disability during the Employment Period, this Agreement will
terminate without further obligations to Executive other than (i) the payment of
Accrued Obligations as described in Section 6(a)(i), (ii) the payment of the Pro
Rata Bonus as described in Section 6(a)(iii)(B), and (iii) the timely payment or
provision of Other Benefits as described in Section 6(a)(ii) of this Agreement.
The term Other Benefits as used in this Section 6(c) includes, without
limitation, and Executive will be entitled after the Disability Effective Date
to receive, disability and other benefits under such plans, programs, practices
and policies relating to disability, if any, as are applicable to Executive and
his family on the Date of Termination pursuant to the terms of such Other
Benefits.

(d)     Retirement. If Executive’s employment is terminated because of
Executive’s Retirement during the Employment Period, this Agreement will
terminate without further obligations to Executive other than (i) the payment of
Accrued Obligations as described in Section 6(a)(i), (ii) the payment of the Pro
Rata Bonus as described in Section 6(a)(iii)(B), and (iii) the timely payment or
provision of Other Benefits as described in Section 6(a)(ii) of this Agreement.
The term Other Benefits as used in this Section 6(d) includes, without
limitation, and Executive will be entitled after the Date of Termination to
receive, retirement and other benefits under such plans, programs, practices and
policies relating to retirement, if any, as applicable to Executive on the Date
of Termination pursuant to the terms of such Other Benefits.

 

8



--------------------------------------------------------------------------------

(e)     Cause or Voluntary Termination without Good Reason. If Executive’s
employment is terminated for Cause during the Employment Period, or if Executive
voluntarily terminates employment during the Employment Period without Good
Reason, this Agreement will terminate without further obligations to Executive,
other than for (i) the payment of Accrued Obligations as described in
Section 6(a)(i), and (ii) the timely payment or provision of Other Benefits as
described in Section 6(a)(ii).

(f)     Normal Expiration of Employment Period. If Executive’s employment is
terminated due to the normal expiration of the Employment Period or is
terminated within 60 days after the Employment Period End Date (for reasons
other than Cause, death, Disability or Retirement), this Agreement will
terminate without further obligations to Executive, other than for (i) the
payment of Accrued Obligations as described in Section 6(a)(i), (ii) the payment
of the Pro Rata Bonus as described in Section 6(a)(iii)(B), (iii) the payment of
the Severance Benefits (subject to the Executive’s execution of the Release) as
described in Section 6(a)(iii)(A), and (iv) the timely payment or provision of
Other Benefits as described in Section 6(a)(ii). Notwithstanding anything to the
contrary in this Agreement, if the Agreement is not renewed and a new employment
agreement is not offered and the Executive remains an employee of the Company in
any capacity, Executive’s employment will not be governed by this Agreement and
Executive will be an at-will employee. In that instance, Executive remains
subject to the Restrictions on Conduct described in Section 11.

(g)     Execution of Release. Notwithstanding anything to the contrary in this
Section 6, the Release must be executed and provided to the Company, and the
period for revoking same must have expired, before the 30th day following the
Date of Termination.

7.     Non-exclusivity of Rights. Nothing in this Agreement prevents or limits
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to Section 13(d), will anything in this Agreement limit or otherwise
affect any rights Executive may have under any contract or agreement with the
Company. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice, program, contract or
agreement with the Company at or subsequent to the Date of Termination will be
payable in accordance with such plan, policy, practice, program, contract or
agreement except as explicitly modified by this Agreement.

8.     Mandatory Reduction of Payments in Certain Events. Any payments made to
Executive under this Agreement will be made with the Executive’s best interests
in mind related to the excise (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”).

(a)     Anything in this Agreement to the contrary notwithstanding, if it is
determined that any benefit, payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the Excise Tax, then, before making the Payment
to Executive, a calculation will be made comparing (i) the net

 

9



--------------------------------------------------------------------------------

benefit to Executive of all Payments after payment of the Excise Tax, to
(ii) the net benefit to Executive if the Payment had been limited to the extent
necessary to avoid being subject to the Excise Tax. If the amount calculated
under (i) above is less than the amount calculated under (ii) above, then the
Payments will be limited to the extent necessary to avoid being subject to the
Excise Tax (the “Reduced Amount”). In that event, Executive will direct which
Payments are to be reduced and any such reduction will be made so as not to
violate Code Section 409A.

(b)      The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to in
Section 8(a)(i) and (ii) above will be made by the Company’s regular independent
accounting firm at the expense of the Company or, at the election and expense of
Executive, another nationally recognized independent accounting firm (the
“Accounting Firm”) which will provide detailed supporting calculations. Any
determination by the Accounting Firm will be binding upon the Company and
Executive. As a result of the uncertainty in the application of Code
Section 4999 at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments to which Executive was entitled, but did
not receive pursuant to Section 8(a), could have been made without the
imposition of the Excise Tax (an “Underpayment”). In such event, the Accounting
Firm will determine the amount of the Underpayment that has occurred and any
such Underpayment will be promptly paid by the Company to or for the benefit of
Executive.

(c)      If the provisions of Code Section 280G and 4999 or any successor
provisions are repealed without succession, this Section 8 will be of no further
force or effect.

9.      Costs of Enforcement. Subject to Section 8(b), each Party will pay its
own costs and expenses incurred in enforcing or establishing its rights under
this Agreement, including, without limitation, attorneys’ fees, whether a suit
is brought or not, and whether or not incurred in trial, bankruptcy, or
appellate proceedings.

10.      Representations and Warranties. Executive represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
restrictive covenant not to compete, not to solicit or not to disclose or use
confidential information, with any person or entity, and Executive’s execution
of this Agreement and performance of his obligations will not violate the terms
or conditions of any contract or obligation, written or oral, between Executive
and any other person or entity.

11.      Restrictions on Conduct of Executive.

(a)      General. Executive agrees that as part of the services he will perform
for the Company he will be exposed to, and help create and maintain, competitive
advantages over other “Competitive Businesses,” as well as good will with the
Company’s customers and suppliers. By virtue of the position Executive will
hold, Executive is receiving, will receive, or will be provided access to the
Company’s: (1)

 

10



--------------------------------------------------------------------------------

customers, suppliers, advertisers, and vendors as well as pricing information,
distribution channels, and other terms of those relationships; (2) “Confidential
Information” and “Trade Secrets;” (3) the relationships and other elements that
together comprise good will; and/or (4) institutional knowledge regarding
product development, its engineering, product specification, material suppliers,
material specifications, product suppliers, manufacturing knowledge, customer
feedback, surveys, design-around information, research and development
information, internal quality control tests, other quality control information,
and other similar information. Executive agrees that the competitive advantage
and good will the Company has created, and which Executive will assist in
furthering and maintaining, is an important and legitimate business asset of the
Company. Should Executive compete against the Company, having intimate knowledge
of the information that gives the Company its competitive advantage and good
will would give Executive, or those “Competitive Businesses” he is assisting, an
unfair advantage over the Company.

(b)      Definitions. The following capitalized terms used in this Section 11
will have the meanings assigned to them below, which definitions will apply to
both the singular and the plural forms of these terms:

“Competitive Business” – means any entity that distributes any goods or services
in or to the point of sale, automatic identification, data capture, security,
business telephony, communication products and peripherals markets if such
entity distributes any product that is the same or similar to any good or
service offered by the Company, including reasonable alternatives, within the
final two (2) years of Executive’s employment with the Company. Executive agrees
that Competitive Businesses include, but are not limited to, the following
entities: Ingram Micro, Tech Data, Avnet, BlueStar, Westcon, Voda One, Arrow,
Agilysis, Azerty, PC POS, Jarltech, Jenne, Securematics, Synnex, Alliance (NEI),
NETXUSA, ADI, Tri-Northern Security Distribution, and Anixter. Regarding
Competitive Businesses that have distinct business units or divisions that are
not competitive with the Company, the Company may make exceptions by consent of
the CEO that allow Executive to work for such non-competitive business units or
divisions during the “Restricted Period”.

“Confidential Information” means any and all information of the Company that has
value and is not generally known to the Company’s competitors. This includes,
but is not limited to, any information or documents about: the Company’s
accounting practices; financial data; financial plans and practices; the
Company’s operations; its future plans (including new products, improved
products, and products under development); its methods of doing business;
internal forms, checklists, or quality assurance testing; programs; customer and
supplier lists or other such related information as pricing or terms of business
dealings; supply chains; shipping chains and prices; packaging technology or
pricing; sourcing information for components, materials, supplies, and other
goods; employees; pay scales; bonus structures; contractor information and
lists; marketing strategies and information; product plans; distribution plans
and

 

11



--------------------------------------------------------------------------------

distribution channel relationships; business plans; manufacturing, operation,
sales and distribution processes; costs; margins for products; prices, sales,
orders and quotes for the Company’s business that is not readily attainable by
the general public; existing and future services; testing information (including
methods and results) related to materials used in the development of the
Company’s products or materials that could be used with the Company’s products;
development information (including methods and results) related to computer
programs that design or test products or that track information from a central
database; and the computer or electronic passwords of all employees and/or
firewalls of the Company. Notwithstanding the definitions stated above, the term
Confidential Information does not include any information which (i) at the time
of disclosure to Executive, was in the public domain; (ii) after disclosure to
Executive, is published or otherwise becomes part of the public domain through
no fault of Executive; (iii) without a breach of duty owed to the Company, was
already in Executive’s possession at the time of disclosure; (iv) was received
after disclosure to Executive from a third party who had a lawful right to the
information other than through a relationship of trust and confidence with the
Company, and without a breach of duty to the Company, disclosed the information
to Executive; or (v) where Executive can show it was independently developed by
Executive on non-Company time without reference to, or reliance upon, other
Confidential Information or Trade Secrets.

“Prohibited Duties” means supervising, consulting, advising, coaching, providing
any information related to, or directly or indirectly performing any task for a
Competitive Business that is similar or related to one or more duties Executive
performed or supervised for the Company. Prohibited duties include owning
greater than 10% of any Competitive Business. Prohibited duties includes
supervising, consulting, advising, coaching, providing any information related
to, or directly or indirectly performing any task for any material, product or
service provider of any Competitive Business, if Executive’s work for such
material, product or service provider is associated with a Competitive Business.

“Restricted Territory” means any place where the Company or its affiliates is
(or is attempting to) actively manufacturing, marketing, selling, or
distributing its products within the final two (2) years of Executive’s
employment, or places where the Company made affirmative steps to market or sell
its products within the final six (6) months of Executive’s employment. If
Executive was assigned only a portion of the territory in which the Company
operates or sells, then the Restricted Territory shall be narrowly construed to
include only the limited territory of the Executive.

“Trade Secrets” means information related to the business or services of the
Company which (1) derives independent actual or potential commercial value from
not being generally known or readily ascertainable through independent
development or reasonable reverse engineering processes by persons who can
obtain economic value from its disclosure or use; and (2) is the subject of
efforts

 

12



--------------------------------------------------------------------------------

by the Company and affiliated third parties that are reasonable under the
circumstances to maintain its secrecy. Assuming the foregoing criteria in
clauses (1) and (2) are met, Trade Secret encompasses business and technical
information including, without limitation, know-how, designs, formulas,
patterns, compilations, programs, devices, inventions, methods, techniques,
drawings processes, finances, actual or potential customers and suppliers, and
existing and future products and services of the Company. Notwithstanding the
definitions stated above, the term Confidential Information does not include any
information which (i) at the time of disclosure to Executive, was in the public
domain; (ii) after disclosure to Executive, is published or otherwise becomes
part of the public domain through no fault of Executive; (iii) without a breach
of duty owed to the Company, was already in Executive’s possession at the time
of disclosure; (iv) was received after disclosure to Executive from a third
party who had a lawful right to the information through some avenue other than
through a relationship of trust and confidence with the Company, and without a
breach of duty to the Company, disclosed the information to Executive; or
(v) where Executive can show it was independently developed by Executive on
non-Company time without reference to, or reliance upon, other Confidential
Information or Trade Secrets.

(c)      Restrictions. Executive understands and agrees that the compensation
the Company has agreed to provide pursuant to this Agreement would not be as
lucrative if the restrictions set forth in this section were not included in
this Agreement. Therefore, in consideration of the compensation provided in this
Agreement, and the other terms agreed to by the Company, along with the
disclosure (and continued disclosure of Confidential Information and Trade
Secrets) a portion of which is being paid to compensate Executive for these
covenants, Executive covenants and agrees as follows:

(i)      for the term of Executive’s employment, and for a period of twenty-four
(24) months following the Date of Termination, Executive agrees he will not
engage in any Prohibited Duties for a Competitive Business in the Restricted
Territory;

(ii)      for the term of Executive’s employment, and for a period of
twenty-four (24) months following the Date of Termination, Executive agrees he
will not solicit any of the Company’s customers or suppliers with whom Executive
had contact during the course of Executive’s employment with the Company for any
Competitive Business;

(iii)      for the term of Executive’s employment, and for a period of
twenty-four (24) months following the Date of Termination, Executive agrees he
will not solicit any of the Company’s prospective customers or prospective
suppliers with whom Executive had contact during the course of Executive’s
employment with the Company for any Competitive Business;

 

13



--------------------------------------------------------------------------------

(iv)      for the term of Executive’s employment, and for a period of
twenty-four (24) months following the Termination Date, Executive agrees he will
not solicit any of the Company’s employees whom Executive supervised during the
course of his employment with the Company, any employees with whom he had
contact during his employment, any employees who had contacts of employment with
the Company at the time solicited, or any employees who had restrictive
covenants at the time solicited, to leave the Company for any purpose;

(v)      for the term of Executive’s employment, and for a period of no less
than twenty-four (24) months (for Confidential Information) or for so long as
the information remains protected under this Agreement or applicable statute
(for Trade Secrets) thereafter, Executive agrees that he will not, either
directly or indirectly, publish, disseminate, provide, or otherwise disclose any
Confidential Information or Trade Secrets to any third party, unless required to
do so by legal process or other law, without the Company’s prior written
consent. Executive agrees that if he believes he is compelled to reveal
Confidential Information or Trade Secrets pursuant to the limited exception
provided herein, Executive will provide the Company at least seven (7) days
advance notice before doing so, and will explain the specifics under which such
Confidential Information or Trade Secrets are to be disclosed.

(vi)      For the term of Executive’s employment, and for a period of no less
than twenty-four (24) months (for Confidential Information) or for so long as
the information remains protected under this Agreement or applicable statute
(for Trade Secrets) thereafter, Executive agrees that he will not, either
directly or indirectly, for his own behalf or otherwise, use in any manner the
Company’s Confidential Information or Trade Secrets.

(d)      Non-Disparagement. The Company and Executive agree that for the term of
Employee’s employment, and for a period of five (5) years thereafter, they will
not disparage each other to any non-governmental third parties. Nothing in this
subsection should be interpreted as any restriction on either Party’s compliance
with any laws requiring or compelling disclosure, or any disclosures that are
considered absolutely privileged, such as legal proceedings.

(e)      Blue Pencil. The Company and Executive agree that the provisions of
Section 11, including all subparts, are intended to strike the balance between
Executive earning a livelihood and the Company protecting its important
competitive advantages and good will. The Parties have drafted the provisions of
Section 11, including all subparts, to allow for enforcement. The Parties agree
that should a court determine that any word, phrase, clause, sentence, or
paragraph is unreasonably broad in time, territory, or scope so as to render any
remaining provisions unenforceable, the Parties desire the court to strike the
offending language in the narrowest way possible and enforce the remainder as if
the offending language was not there, so that only reasonable restrictions are
enforced.

 

14



--------------------------------------------------------------------------------

(f)      Elective Right of the Company. If Executive challenges the
enforceability of the Restrictive Covenants (or asserts an affirmative defense
to an action seeking to enforce the Restrictive Covenants) based on an argument
that the Restrictive Covenants are (i) not enforceable as a matter of law,
(ii) unreasonable in geographical scope or duration or (iii) void as against
public policy, the Company will have the right (1) to cease making the payments
required under Section 6 above, and (2) upon demand, to have Executive repay,
within 10 business days of any such demand, any payments already made. Any right
afforded to, or exercised by, the Company under this Agreement will not affect
the enforceability of the Restrictive Covenants or any other right of the
Company under this Agreement.

12.      Assignment and Successors.

(a)      This Agreement is personal to Executive and without the prior written
consent of the Company will not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b)      This Agreement will inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)      The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” will mean the Company as herein before defined and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

13.      Miscellaneous.

(a)      Waiver. Failure of either Party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement will not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless the waiver
is in a writing signed by the Party making the waiver.

(b)      Severability. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of the
remaining provisions or covenants, or any part thereof, of this Agreement, all
of which will remain in full force and effect.

 

15



--------------------------------------------------------------------------------

(c)      Other Agents. Nothing in this Agreement is to be interpreted as
limiting the Company from employing other personnel on such terms and conditions
as may be satisfactory to it.

(d)      Entire Agreement. Except as provided herein, this Agreement contains
the entire agreement between the Parties on the subject matter hereof. From and
after the Effective Date, this Agreement will supersede any other agreement
between the Parties on the subject matter hereof, including without limitation,
the Existing Agreement.

(e)      Governing Law and Jurisdiction. Without regard to conflict of laws
principles, the laws of the State of South Carolina will govern this Agreement
in all respects, whether as to its validity, construction, capacity, performance
or otherwise. This Agreement may only be enforced in a court of competent
jurisdiction in Greenville County, South Carolina and Executive agrees to submit
to the exclusive jurisdiction of a court of competent jurisdiction in
Greenville, South Carolina.

(f)      Notices. All notices, requests, demands and other communications
required or permitted in this Agreement must be in writing and will be deemed to
have been duly given if delivered or three days after mailing if mailed, first
class, certified mail, postage prepaid:

 

 

To Company:

  

ScanSource, Inc.

    

6 Logue Court

    

Greenville, SC 29615

    

Attn: Chief Executive Officer

 

To Executive:

  

To the address specified on Exhibit A

Any Party may change the address to which notices, requests, demands and other
communications will be delivered or mailed by giving notice thereof to the other
Party in the same manner provided herein.

(g)      Amendments and Modifications. This Agreement may be amended or modified
only by a writing signed by both Parties, which makes specific reference to this
Agreement.

(h)      Construction. Each Party and his or its counsel have been provided the
opportunity to review and revise this Agreement and accordingly, the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party will not be employed in the interpretation of this
Agreement. Instead, the language of all parts of this Agreement will be
construed as a whole, and according to its fair meaning, and not strictly for or
against either party.

(i)      Deferred Compensation Provision. Notwithstanding any other provision of
this Agreement, it is intended that any payment or benefit provided under this
Agreement that is considered to be “deferred compensation” subject to Code
Section 409A will be

 

16



--------------------------------------------------------------------------------

provided in such manner and at such time, including without limitation in
connection with a permissible payment event under Code Section 409A, as is
exempt from or complies with the requirements of Code Section 409A. All rights
to payments and benefits under this Agreement are to be treated as rights to
receive a series of separate payments and benefits to the fullest extent allowed
by Code Section 409A. Termination of employment under this Agreement, to the
extent required by Code Section 409A, will be construed to mean a “separation
from service” under Code Section 409A where it is anticipated that no further
services will be performed after such date or that the level of services
Executive would perform after that date (whether as an employee or independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of services Executive performed over the prior thirty-six
(36)-month period. The terms of this Agreement are intended to, and will be
construed and administered to the fullest extent possible, to permit
compensation to be paid under this Agreement to be exempt from or comply with
Code Section 409A. Regardless, neither the Company nor its directors, officers
or agents will be liable to Executive or anyone else if the Internal Revenue
Service or any court or other authority determines that any payments or benefits
to be provided under this Agreement are subject to taxes, penalties or interest
as a result of failing to comply with or be exempt from Code Section 409A.

Notwithstanding anything in this Agreement to the contrary, if any payment or
benefit that constitutes non-exempt “deferred compensation” under Code
Section 409A would otherwise be provided under this Agreement due to Executive’s
separation from service during a period in which he is a “specified employee”
(as defined in Code Section 409A and the associated final regulations), then, to
the extent required by Code Section 409A, such payments or benefits will be
delayed, to the extent applicable, until six months after Executive’s separation
from service or, if earlier, Executive’s death (the “409A Deferral Period”). If
such payments are otherwise due to be made in installments during the 409A
Deferral Period, the payments that would otherwise have been made in the 409A
Deferral Period will be accumulated and paid in a lump sum as soon as the 409A
Deferral Period ends, and the balance of the payments will be made as otherwise
scheduled. In the event benefits are required to be deferred, any such benefit
may be provided during the 409A Deferral Period at Executive’s expense, with
Executive having the right to reimbursement from the Company once the 409A
Deferral Period ends, and the balance of the benefits will be provided as
otherwise scheduled.

14.      Arbitration. Any claim or dispute arising under this Agreement will be
subject to arbitration, and before commencing any court action, the Parties
agree that they will arbitrate all controversies and such arbitration will occur
in Greenville, South Carolina according to the Employment Dispute Rules of the
American Arbitration Association and the Federal Arbitration Act, 9 U.S.C. §1,
et seq. The arbitrators will be authorized to award both liquidated and actual
damages as well as injunctive relief, but no punitive damages. The arbitrator’s
award will be binding and conclusive upon the Parties, subject to 9 U.S.C. §10.
Each party has the right to have the award made the judgment of a court of
competent jurisdiction.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the dates indicated below.

 

17



--------------------------------------------------------------------------------

EXECUTIVE:

   

SCANSOURCE, INC.:

Name:

 

/s/ R. Scott Benbenek

   

By:

 

/s/ Michael L. Baur

Date:

       

Name:

         

Title:

 

CEO

     

Date:

 

June 4, 2011

 

18



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT

Executive:      R. Scott Benbenek

Base Salary:  $378,000 annually

Variable Compensation: The variable compensation structure detailed in Exhibit A
to the Existing Agreement will remain in effect through June 30, 2011. Beginning
July 1, 2011 and continuing through the end of the Employment Period, incentive
compensation will be paid with respect to the Company’s Operating Income
determined at the end of each fiscal year calculated by using the table below.

For purposes of this Agreement, “Operating Income” means the amount reflected
for the line item identified as Operating Income on the Company’s audited
consolidated financial statements for each respective fiscal year ending during
the term of this Agreement and “Return on Invested Capital” means an amount
expressed as a percentage of: the Company’s annual (or annualized) EBITDA (net
income plus interest, taxes, depreciation and amortization) divided by average
shareholder’s equity and interest bearing debt (defined as the sum of
shareholder’s equity at the beginning of the period added to the sum of
shareholder’s equity at the end of the period, divided by 2, plus the average
daily interest bearing debt for the period). The Company reserves the right to
make adjustments to the calculation of Return on Invested Capital to account for
any extraordinary or unusual items that did not exist or were not in effect as
of the Effective Date and to the extent permitted to qualify for the Code
Section 162(m) Exemption (as defined below), including, but not limited to,
newly pronounced accounting standards and similar laws and regulations and
significant non-recurring events that impact the Company. The Company’s
calculation of Operating Income, Return on Invested Capital, and the incentive
compensation amount shall be conclusive and binding absent fraud or manifest and
material error.

The target amount of variable compensation is 0.35% of operating income (“target
variable compensation”). The actual amount may vary depending on actual
operating income achieved by the Company.

Any variable compensation earned will be paid to Executive annually and as soon
as practicable following the Company’s filing of its Form 10-K with the United
States Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

The amount of the incentive compensation will be calculated as follows:

 

 

•

 

If return on invested capital (“ROIC”) is greater than or equal to 30%, variable
compensation will equal 115% of target variable compensation

 

•

 

If return on invested capital (“ROIC”) is less than 30% but greater than or
equal to 25%, variable compensation will equal 110% of target variable
compensation

 

•

 

If return on invested capital (“ROIC”) is less than 25% but greater than or
equal to 20%, variable compensation will equal 100% of target variable
compensation

 

•

 

If return on invested capital (“ROIC”) is less than 20% but greater than or
equal to 10%, variable compensation will equal 90% of target variable
compensation

 

•

 

If return on invested capital (“ROIC”) is less than 10%, variable compensation
will equal 70% of target variable compensation

Notwithstanding any other provision of this Agreement or this Exhibit A, any
incentive compensation to be paid under this Agreement will be paid to Executive
by the later of (i) March 15th following the end of the calendar year in which
Executive right to such incentive compensation vests or (ii) the 15th day of the
third month following the end of the Company’s fiscal year in which Executive’s
right to such incentive compensation vests.

Given Executive may be a “covered employee” under Code Section 162(m), the
foregoing incentive compensation is intended to be a Performance Unit granted
under the terms of the Company’s 2002 Long-Term Incentive Plan and has been
designated as a “Qualified Performance-Based Award.” The incentive compensation
is intended to qualify for the Code Section 162(m) Exemption within the meaning
of the Company’s 2002 Long-Term Incentive Plan. In no event may Executive’s
incentive compensation under this Agreement for any year exceed the maximum
amount allowed by the terms of the 2002 Long-Term Incentive Plan currently in
effect, which is $3,000,000 as of the Effective Date. Executive’s right to
receive and retain any payment of incentive compensation is subject to the
written certification of the Board Compensation Committee that the relevant
performance goals have been achieved. To the extent appropriate, the Board
Compensation Committee may provide for the payment of incentive compensation
under the terms of another Company incentive plan that permits Qualified
Performance-Based Awards, in which case the limits and terms of such other
incentive plan will apply.

Days of Paid Vacation per Fiscal Year:         Approving Person:

20 (per Company policy)                             Chief Executive Officer

Executive Notice Address:

110 Chatsworth Road

Greer, South Carolina 29651

Initials:                 /                

 

20



--------------------------------------------------------------------------------

EXHIBIT B TO EMPLOYMENT AGREEMENT

Form of Release

THIS RELEASE (“Release”) is granted effective as of the             day of
            ,             , by                         (“Executive”) in favor of
ScanSource, Inc. (the “Company”). This is the Release referred to that certain
Employment Agreement dated as of             ,              by and between the
Company and Executive (the “Employment Agreement”). Executive gives this Release
in consideration of the Company’s promises and covenants as recited in the
Employment Agreement, with respect to which this Release is an integral part.

1.      Release of the Company. Executive, for himself, his successors, assigns,
executors, administrators, insureds, attorneys, and all those entitled to assert
his rights, now and forever hereby releases and discharges the Company and its
respective officers, directors, shareholders, stockholders, trustees, partners,
joint ventures, board members, employees, agents, parent corporations,
divisions, wholly or partially owned subsidiaries, affiliates, estates,
predecessors, successors, heirs, executors, administrators, assigns,
representatives, and attorneys (the “Released Parties”), from any and all legal,
administrative, and equitable claims, actions, causes of action, sums of money
due, suits, debts, liens, covenants, contracts, obligations, costs, expenses,
damages, judgments, agreements, promises, demands, claims for attorneys’ fees
and costs, or liabilities of any nature whatsoever, in law or in equity, which
Executive ever had or now has against the Released Parties, including any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Company or any of its parents, subsidiaries,
affiliates, or predecessors, and Executive. It is understood and agreed that
this Release is intended to cover all actions, causes of action, claims or
demands for any damage, loss or injury, which may be traced either directly or
indirectly to the aforesaid employment relationship, or the termination of that
relationship, that Executive has, had or purports to have, from the beginning of
time to the date of this Release, whether known or unknown, that now exists, no
matter how remotely they may be related to the aforesaid employment relationship
including but not limited to claims for employment discrimination under federal,
state or local statutes, except as provided in Paragraph 2. without limiting the
broadness of the foregoing language, Executive agrees to release Company from
any and all claims under:

 

 

1.

Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991;

 

2.

Section 1981 of the Civil Rights Act of 1866, as amended;

 

3.

Executive Orders 11246, 13496 and 11141;

 

4.

the Equal Pay Act of 1963;

 

5.

the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA);

 

6.

the Americans with Disabilities Act of 1990 and any amendments thereto,
including the ADA Amendments Act of 2008;

 

7.

the Rehabilitation Act of 1973;

 

8.

the Employee Retirement and Income Security Act of 1974;

 

9.

the Sarbanes-Oxley Corporate Reform Act of 2002;

 

10.

whistle-blower and/or retaliation claims or suits under the Sarbanes-Oxley Act
of 2002;

 

21



--------------------------------------------------------------------------------

 

11.

the Family and Medical Leave Act of 1993, as amended;

 

12.

the Health Insurance Portability and Accountability Act of 1996 (HIPAA);

 

13.

the Fair Labor Standards Act of 1938, as amended;

 

14.

the Occupational Safety and Health Act;

 

15.

the Uniformed Services Employment and Re-employment Act of 1994;

 

16.

the Worker Adjustment and Retraining Notification Act;

 

17.

the Lilly Ledbetter Fair Pay Act of 2009;

 

18.

the Fair Credit Reporting Act;

 

19.

state workers’ compensation law;

 

20.

Consumer Credit Protection Act

 

21.

Immigration Reform and Control Act of 1986;

 

22.

National Labor Relations Act;

 

23.

the Genetic Information Nondiscrimination Act of 2008;

 

24.

the Age Discrimination in Employment Act;

 

25.

the South Carolina Payment of Wages Act;

 

26.

the South Carolina Human Affairs Law;

 

27.

claims arising under the United States and/or South Carolina Constitutions;

 

28.

claims for wages and overtime pay and commissions, bonuses, vacation pay or any
express or implied contracts;

 

29.

any common law claims or claims founded in tort (including negligence) for
wrongful discharge, negligence, negligent hiring, negligent training or
negligent supervision, assault or battery, invasion of privacy, false
imprisonment, intentional infliction of emotional distress, defamation, libel,
slander, breach of contract (oral, written or implied), or any other equitable
basis or action;

 

30.

claims that the Company treated or dealt with me unfairly; and

 

31.

any claims arising under any other federal, state or local law, statute,
regulation, ordinance, treaty or law of any other type, or any other cause of
action or theory of recovery arising by virtue of my employment relationship
and/or affiliation with ScanSource or any public policy, tort or common law.

Without waiving any prospective or retrospective rights under the Fair Labor
Standards Act, I admit that I have received from ScanSource all rights and
benefits, if any, due or potentially due to me pursuant to the Fair Labor
Standards Act. I understand and acknowledge that it is the parties’ intent to
release all claims that can be legally released but no more than that.

I affirm that while I was employed with the Company, I had no known and
unreported workplace injuries or occupational diseases and was not denied leave
under the Family and Medical Leave Act of 1993.

I represent and agree that I have been paid and have received all paid or unpaid
leave, compensation, wages, overtime, vacation or sick pay, bonuses and/or
benefits to which I may be entitled and no other amounts, except as provided in
this Agreement, are due to me.

 

22



--------------------------------------------------------------------------------

Executive specifically agrees not to attempt to institute any proceedings or
pursue any action pursuant to any laws (state, local, or federal) with any
agency or in any jurisdiction (state, local, or federal) based on employment
with or termination from the Company except as required or protected by law.
Executive covenants that he will in not way encourage or assist any person or
entity (including, but not limited to, any past, present or future employee(s)
of Company) to take part or participate in any legal or administrative action
against Company, except as otherwise required or protected by law. Nothing in
the Agreement shall be interpreted or applied in a manner that affects or limits
Executive’s otherwise lawful ability to bring an administrative charge with the
Equal Employment Opportunity Commission or other appropriate state or local
comparable administrative agency; however, the parties agree that Executive has
released Company from all liability arising from the laws, statutes, and common
law listed in paragraph 1 (except as set forth in this paragraph below, with
respect to the Age Discrimination in Employment Act (“ADEA”)) and, as such,
Executive is not and will not be entitled to any monetary or other comparable
relief on his own behalf. Nothing in this Agreement shall be interpreted or
applied in a manner that affects or limits Executive’s ability to challenge
(with a lawsuit or administrative charge) the validity of Executive’s release of
Company in this Agreement for age claims under the ADEA (which release is
provided for in paragraph 2 of this Agreement). Other than a challenge to the
validity of the release of ADEA claims under this Agreement, Executive has
released Company from all liability with respect to the laws, statutes, and
common law listed in paragraph 2, including the ADEA

2.      Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
Executive is advised to consult with an attorney prior to executing this
Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of twenty-one (21) calendar days; and that the
consideration he receives for this Release is in addition to amounts to which he
was already entitled. It is further understood that this Release is not
effective until seven (7) calendar days after the execution of this Release and
that Executive may revoke this Release within seven (7) calendar days from the
date of execution hereof.

3.      Executive acknowledges and represents that as an employee of the Company
he has been obligated to, and has been given the full and unfettered opportunity
to, report timely to the Company any conduct that would give rise to an
allegation that the Company or any affiliate of the Company has violated any
laws applicable to its businesses or has engaged in conduct which could
otherwise be construed as inappropriate or unethical in any way, even if such
conduct is not, or does not appear to be, a violation of any law. Executive
acknowledges that a condition of the payment of any consideration provided by
the Company to the Executive hereunder is his truthful and complete
representation to the Company regarding any such conduct, including but not
limited to conduct regarding compliance with the Company’s Code of Ethics,
polices, and procedures, and with all laws and standards governing the Company’s
business.

 

23



--------------------------------------------------------------------------------

Executive’s truthful and complete representation, based on his thorough search
of his knowledge and memory, is as follows: Executive has not been directly or
indirectly involved in any such conduct; no one has asked or directed him to
participate in any such conduct; and Executive has no specific knowledge of any
conduct by any other person(s) that would give rise to an allegation that the
Company or any affiliate of the Company has violated any laws applicable to its
businesses or has engaged in conduct which could otherwise be construed as
inappropriate or unethical in any way.

Executive agrees that he has carefully read this Release and is signing it
voluntarily. Executive acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. Executive has the right to revoke this release within seven (7) days
following the date of its execution by him, and must deliver written notice of
revocation in person to              at the following address:
                        , and such revocation shall not be effective unless
actually received by             , within seven (7) days following the date the
release was signed by Executive. If Executive revokes this Release within such
seven (7) day period, no severance benefit will be payable to him under the
Employment Agreement and he shall return to the Company any such payment
received prior to that date.

EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, AND ANY AND ALL OTHER STATE AND FEDERAL
LAWS, WHETHER STATUTORY OR COMMON LAW. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

  

Executive

Date:                                                             

 

24



--------------------------------------------------------------------------------

EXHIBIT C TO EMPLOYMENT AGREEMENT

Definition of Change in Control:

For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary of the Company,
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 55% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such

 

25



--------------------------------------------------------------------------------

Reorganization, Sale or Acquisition (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets or stock either directly or through
one or more subsidiaries, the “Surviving Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Reorganization, Sale
or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than
(x) the Company or any Subsidiary of the Company, (y) the Surviving Corporation
or its ultimate parent corporation, or (z) any employee benefit plan (or related
trust) sponsored or maintained by any of the foregoing is the beneficial owner,
directly or indirectly, of 35% or more of the total common stock or 35% or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Corporation, and (C) at least a majority of the
members of the board of directors of the Surviving Corporation were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization, Sale or Acquisition (any
Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

26